Citation Nr: 1602082	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  06-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for residuals of a neck injury.

3.  Entitlement to service connection for residuals of a bilateral shoulder injury.

4.  Entitlement to service connection for residuals of a head injury, other than headaches.

5.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness, exposure to paint dust, or exposure to toxic chemicals.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his father, and his pastor


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for the claimed conditions.

The Veteran testified before a Decision Review Officer (DRO) at an RO hearing in December 2006.  A copy of the hearing transcript is of record.

The Board remanded the above claims for additional development in June 2010, October 2012, December 2013, and December 2014.



FINDINGS OF FACT

1.  The Veteran has been diagnosed with degenerative arthritis and intervertebral disc disease (IVDS) of the lumbar spine, and has demonstrated a credible continuity of lumbar spine symptoms since service.

2.  Residuals of a neck injury, to include degenerative arthritis and IVDS, are not etiologically related to service.

3.  Residuals of a bilateral shoulder injury, to include bilateral osteoarthritis with impingement due to subacromial bursitis, are not etiologically related to service.

4.  Residuals of a neck injury, to include traumatic brain injury, are not etiologically related to service.

5.  Major depressive disorder and mania are etiologically related to service-connected disabilities.

6.  The Veteran does not have an undiagnosed illness manifested by muscle and joint pain, and fibromyalgia has not manifested to a degree of 10 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis and IVDS of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for residuals of a neck injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for residuals of a bilateral shoulder injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for major depressive disorder and mania have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  The criteria for service connection for a disability manifested by muscle and joint pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 4.71a, Diagnostic Code 5025 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  Initially, the Board notes that the claims for service connection for a lumbar spine disability and service connection for an acquired psychiatric disorder other than PTSD are being granted in full.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.

With respect to the remaining claims, the Veteran was provided with the relevant notice and information in letters dated June 2004 and August 2004, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed neck, shoulder, and head injuries, as well as his claimed undiagnosed illness.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Claims for chronic conditions listed in 38 C.F.R. § 3.309(a) benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).


A.  Lumbar Spine

With respect to element (1) of service connection, a current disability, a March 2015 VA examination diagnosed degenerative arthritis and IVDS of the lumbar spine.  Therefore, that element has been satisfied.

With respect to element (2), an in-service incurrence of an injury or disease, service treatment records dated May 1990 show the Veteran complained of back pain.  He was diagnosed with lumbosacral strain.  In August 1990, the Veteran reported right-sided back pain after falling off a plane.  X-rays were normal, and he was diagnosed with mechanical low back pain.  Therefore, element (2) has also been satisfied.

With respect to element (3), a nexus between the current condition and service, the March 2015 VA examiner stated that it was not possible to relate current complaints as being directly due to service.  This was based on the lack of any significant lasting problems in service resulting in disability, loss of work, or any type of work restriction, as well as the lack of any significant post-discharge records until 2002.  The examiner stated that the Veteran's condition was most likely due to genetics and post-service heavy labor and other activities.

Notwithstanding the March 2015 VA opinion, the Board finds that service connection for degenerative arthritis and IVDS of the lumbar spine is warranted.  These are chronic conditions under 38 C.F.R. § 3.309, and therefore the nexus element of the Veteran's claim can be satisfied by establishing that the Veteran experienced continuous symptoms of a lumbar spine condition since service.  To that end, the Board notes that, while no current disability was found during the Veteran's July 1993 separation examination, he reported a positive history of recurrent back pain "on and off" since boot camp.  He reported a similar history in VA records dated November 2003, and during his December 2006 RO hearing.  Because the Veteran has consistently reported an ongoing history of low back pain both during and after service, the Board finds his assertions to be credible.  Therefore a continuity of symptomatology has been established, element (3) of service connection has been satisfied, and service connection for degenerative arthritis and IVDS of the lumbar spine is warranted.


B.  Neck Injury

With respect to element (1) of service connection, a current disability, a March 2015 VA examination diagnosed degenerative arthritis and IVDS of the cervical spine.  Therefore, that element has been satisfied.

With respect to element (2), an in-service incurrence of an injury or disease, service treatment records are negative for any specific neck injury, diagnosis, or treatment.  During his December 2006 hearing, the Veteran testified that he injured his neck on several occasions in service, including slipping on ice during boot camp, being involved in a motor vehicle accident, falling off a ladder, and falling off an airplane.  Notably, service treatment records do document the motor vehicle accident, ladder fall, and airplane fall.  However, despite the fact that other injuries were noted during these incidents, no neck injury was ever reported or diagnosed.  Nevertheless, during his July 1993 separation examination, the Veteran reported a history of headaches due to neck problems.  He reported having neck stiffness in the morning after waking.  Therefore, element (2) is satisfied.

With respect to element (3), a nexus between the current condition and service, the March 2015 VA examiner stated that it was not possible to relate current complaints as being directly due to service.  This was based on the lack of any significant lasting problems in service resulting in disability, loss of work, or any type of work restriction, as well as the lack of any significant post-discharge records until 2002.  The examiner stated that the Veteran's condition was most likely due to genetics and post-service heavy labor and other activities.

There is no other competent medical opinion to refute this conclusion or to otherwise relate the Veteran's current neck or cervical spine condition to service.  The Board has considered the Veteran's own statements in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis and IVDS falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board has also considered whether the Veteran has demonstrated continuous neck or cervical spine symptomatology since service.  While the Veteran has made assertions to that effect, the Board notes that private treatment records dated June 1999 show the Veteran complained of neck pain which had started only 2 months earlier while he was shoveling dirt in his backyard.  He reported being involved in motor vehicle accident at age 16, i.e., prior to service, but did not mention any in-service neck injuries.  This report of neck pain starting in 1999 contradicts any current assertion regarding continuous neck symptoms since service in 1993, and a credible continuity of symptomatology is not established.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the credibility of lay evidence can be affected and even impeached by inconsistent statements).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).

For these reasons, element (3) of service connection has not been met and service connection for residuals of a neck injury is not warranted.

C.  Bilateral Shoulder Injuries

With respect to element (1) of service connection, a current disability, a March 2015 VA examination diagnosed bilateral mild osteoarthritis with impingement due to subacromial bursitis.  Therefore, that element has been satisfied.

With respect to element (2), an in-service incurrence of an injury or disease, service treatment records dated February 1990 show the Veteran complained of right shoulder pain following a fall from a ladder.  He was diagnosed with rhomboideus major muscle strain.  Additional records from August 1990 show the Veteran sustained a left shoulder soft tissue injury following an altercation.  Therefore, element (2) is satisfied.

With respect to element (3), a nexus between the current condition and service, the March 2015 VA examiner stated that it was not possible to relate current complaints as being directly due to service.  This was based on the lack of any significant lasting problems in service resulting in disability, loss of work, or any type of work restriction, as well as the lack of any significant post-discharge records until 2002.  The examiner stated that the Veteran's condition was most likely due to genetics and post-service heavy labor and other activities.

There is no other competent medical opinion to refute this conclusion or to otherwise relate the Veteran's current shoulder conditions to service.  The Board has considered the Veteran's own statements in support of his claim.  However, as noted above he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion, and the etiology of arthritis or subacromial bursitis falls outside the realm of common knowledge of a lay person.

The Board has also considered whether the Veteran has demonstrated continuous shoulder symptomatology since service.  While the Veteran has made assertions to that effect, his July 1993 separation examination was normal.  Although he reported a history of painful joints, this referred only to the fingers and ankles.  The Board also notes that private treatment records dated June 1999 show the Veteran complained of left shoulder pain which had started only 2 months earlier while he was shoveling dirt in his backyard.  The lack of any shoulder complaints at separation, along with this report of left shoulder pain starting in 1999, contradicts any current assertion regarding continuous shoulder symptoms since service in 1993, and a credible continuity of symptomatology is not established.

For these reasons, element (3) of service connection has not been met and service connection for residuals of a bilateral shoulder injury is not warranted.


D.  Head Injury

Initially, the Board notes that the Veteran is already service-connected for headaches, and therefore the current inquiry is limited to head injury residuals other than headaches.

A February 2013 VA examination indicates the Veteran sustained a traumatic brain injury (TBI) in August 1990.  The Veteran reported four instances where he had fallen and struck his head.  During boot camp in 1990, he slipped on an icy curb.  In June 1990, he fell off an airplane.  In August 1990, he hit his head in a collision with other servicemen.  In the summer of 1991, he again fell off a ladder.  The examiner stated that the Veteran's claimed condition was at least as likely as not related to service, though no further explanation was provided.

In contrast, a March 2015 VA examiner stated that there was no diagnosis of a TBI.  A review of the service treatment records revealed no comments regarding a TBI.  Although service treatment records documented a motor vehicle accident, a fall from a plane, and a fall from a ladder, none of these reports noted a loss or alteration of consciousness.  The examiner stated that it was less likely than not that a TBI was sustained during military service.

The Board finds that the overall weight of the evidence is against a finding that the Veteran has current residuals of a TBI or sustained a TBI in service.  Although the February 2013 VA examiner indicated otherwise, his conclusions were based solely on the Veteran's reports and without reviewing the service treatment records.  In contrast, the March 2015 VA examiner reviewed the service records, which contain no findings relating to a head injury.

The Board has considered the Veteran's statements regarding head injuries sustained in service, but finds them to be less probative than the service treatment records, which reflect no such injuries.  Notably, the Veteran was involved in several documented incidents, such as motor vehicle accidents and falls, and was treated for the resulting injuries he complained of.  In other words, he appears to have reported all of his existing medical conditions without mentioning any problems related to a head injury.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Indeed, he reported several health concerns during his separation examination, but mentioned nothing relating to head injuries.  Although he did mention headaches, he related them to neck problems rather than any form of head trauma, and as noted above, he is already service-connected for headaches.

The Board recognizees that it acknowledged a history of in-service head injuries in its October 2012 decision.  However, this was also based solely on the Veteran's statements, as his service treatment records were not available for review at the time.

In sum, the overall weight of the evidence is against a finding that the Veteran sustained a head injury or TBI during service, or that he has a current TBI or other head injury residuals.  To the extent that the February 2013 VA examiner diagnosed a current TBI, this evidence is not probative as it is based solely on the Veteran's reports, which, for the reasons discussed above, is not credible.  Therefore, service connection for residuals of a head injury is not warranted.

E.  Acquired Psychiatric Disorder

Initially, the Board notes that the Veteran is already service-connected for PTSD, and therefore the current inquiry is limited to findings relating to a psychiatric disorder other than PTSD.

As noted above, service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury, and requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.

VA treatment records dated November 2005 reflect a diagnosis of major depressive disorder.  The Board notes that, as part of this treatment session, the Veteran was noted to be in significant back pain, and had difficulty sitting down, sitting still, standing, and ambulating.  The treating physician noted that major depressive disorder was exacerbated the Veteran's medical condition and loss of autonomy.  

In addition, an October 2007 letter from the Veteran's private physician also stated that the Veteran had episodes of mania, which were triggered by treatment with selective serotonin re-uptake inhibitors (SSRIs) for PTSD.

Based on this evidence, it appears that the Veteran's major depressive disorder is aggravated by his low back condition, which is now service-connected, and that his mania is caused by treatment for his service-connected PTSD.  Therefore, service connection for major depressive disorder and mania is warranted.

F.  Muscle and Joint Pain

In addition to the regulations noted above, service connection may also be established on a presumptive basis under 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317 for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  However, any such condition must not be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317.

As a preliminary matter, the Board notes that the Veteran has qualifying service in Southwest Asia to be considered a Persian Gulf War Veteran.

However, the evidence is against a finding that the Veteran has a qualifying chronic disability.  VA records dated May 2006 show the Veteran was assessed with multisymptom undiagnosed illness with components of rash, headaches, arthralgias, and respiratory problems.  However, these components have all since been diagnosed.  The Veteran is service-connected for headaches, and his respiratory problems have been diagnosed and service-connected as asthma.  As noted in a July 2006 VA examination, the Veteran's muscle and joint pains (arthralgias) are all in areas status post trauma, and that there was nothing undiagnosed.  Indeed, as discussed above, the Veteran has been diagnosed with, among other conditions, arthritis of the lumbar spine, cervical spine, and bilateral shoulders.  A March 2015 VA examiner also stated that the Veteran did not have a rheumatoid condition or muscle injury.  With respect to his rash, additional VA records dated May 2006 clearly document that the Veteran breaks out in a rash in response to treatment with methadone.

Notably, VA records dated February 2006 reflect a diagnosis of fibromyalgia.  Fibromyalgia is a qualifying chronic disability under 38 C.F.R. § 3.317(a)(2)(i)(B)(2).  However, in order receive compensation, fibromyalgia must manifest to a degree of 10 percent or more.  According to the rating schedule, this occurs when fibromyalgia, with widespread musculoskeletal and tender points, with or without associated fatigue, sleep disturbances, stiffness, paresthesias, headaches, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, must require continuous medication for control.  38 C.F.R. § 4.71a, Diagnostic Code 5025. 

In this case, there is no indication that the Veteran requires continuous medication for control.  Indeed, the February 2006 VA records are the only mention of fibromyalgia in the record.  There is no indication that the condition has been diagnosed in the Veteran since that time, let alone treated.  Therefore, it has not manifested to the requisite level.

There is no other evidence of any other qualifying chronic disability that may be associated with the Veteran's Persian Gulf service.  Therefore, service connection for muscle and joint pain is not warranted.


ORDER

Service connection for degenerative arthritis and intervertebral disc disease of the lumbar spine is granted.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a bilateral shoulder injury is denied.

Service connection for residuals of a head injury, other than headaches, is denied.

Service connection for major depressive disorder and mania is granted.

Service connection for a disability manifested by muscle and joint pain is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


